Marshall, J.
The sole question that requires consideration on this appeal is, Does the evidence clearly preponderate against the finding of the trial court that neither the witness James Whalen nor the witness R. R. Menzie attested the execution of Rodman’s will in his presence ? Substantially all the direct evidence supports that finding. Three witnesses signed the attesting clause. One, R. R. Menzie, died before the will was presented for probate. The two surviving witnesses both testified to the effect that neither the deceased Menzie nor the witness Whalen signed in the presence of the testator. There were some circumstances corroborating such evidence, and the case thus made on behalf of the contestants was opposed by the presumption that arises from the attesting clause itself and the probabilities of its truthfulness growing out of the fact that the deceased Menzie was a lawyer of large experience in his profession and would not have been likely to have signed a false attesting clause, especially to an important instrument which *460•would be defeated by the falsehood. The case on. the part of the contestants was also opposed by some other circumstances. We do not deem it necessary to go into detail and state particularly all the evidence and all the circumstances upon each side of the controversy. We have called attention to the most material portions of it. The jury heard the witnesses and passed upon their credibility with much better opportunity for determining the truthfulness of their testimony than this court possesses. The circuit judge adopted the conclusions of the jury, presumably upon a careful consideration of the evidence, and we are unable to say that such conclusion is wrong in the light of the rule governing the subject in this court.
True, as counsel for appellants contend, the fact that the attesting clause states that the witnesses signed the instrument in the presence of the testator raises a strong presumption that they did so sign, and such presumption should prevail unless overcome by clear and satisfactory evidence. True, also, the fact that R. R. Menzie was a lawyer of large experience in his profession is a strong circumstance in support of the truth of the attesting clause signed by him. If there .were any indication in the record that the law in that regard was not .in the mind of the learned circuit judge and was not applied by him and by the jury to the evidence, that would go a long way to enable us to say that the conclusion arrived at is wrong; but no such indication exists. On the contrary the learned circuit judge instructed the jury very clearly and fully that the legal presumption was-in favor of the truthfulness of the attesting clause. He in-. struoted them as to the importance of the law in that regard for the due protection of the testamentary right. He stated to the jury that very clear and satisfactory evidence was required to overcome the legal presumption referred to, and he called their attention particularly to the fact that a finding that R. R. Menzie did not attest the will in the presence *461of the testator 'would convict him of stating over his signature what he must have known was a falsehood. All the reasons which appellants principally urge upon this court in support of the theory that the attesting clause is true were called to the attention of the jury by the trial judge, and they found that it was untrue both as to R. R. Menzie and James Whalen, and the presiding judge also so found, and such finding appears to be in harmony with the decision of the county judge who first passed upon the question. In view of all these facts and the record as we find it, we are unable to come to the conclusion that the fact passed upon by the jury and found by the court, as to the witnesses of the will, was found wrong and is contrary to the clear preponderance of the evidence.
Many questions are discussed in the brief of counsel for appellant, which are not material to this appeal, yet we will briefly notice some of them
Some wills drawn or copied by Silas W. Menzie before the date of the will in question were received' in evidence, and it was established beyond reasonable controversy by such evidence and other evidence, particularly by the fact that he had been engaged in the profession of the law for some fifteen years before the date of the Rodman will, that he knew the manner in which a will should be executed. In that situation, other wills were offered, drawn by the witness or copied by him after the date of the Rodman will, and such offer was rejected. The ruling was duly excepted to. That exception is urged here upon the ground that the rejected evidence bore on thé credibility of the witness in regard to his evidence in explanation of some statements attributed to him as to the validity of the Rodman will, notwithstanding what he claimed to be the fact as to neither his father nor Whalen having signed it in the presence of the testator. If the rejection of the evidence was error at all, it was harmless error, because, as we have seen, the fact *462is established beyond reasonable controversy that the witness knew, when the Rodman will was drawn, all the requisites of a valid will. Therefore additional evidence to the same effect could not have benefited the proponents. If his attempted explanation of how he came to say that the Rod-man will was valid was improbable because of his knowledge of the requisites of a valid will, that improbability stands out just as significant in the record without the rejected evidence as it would with it.
Complaint is made that the court framed a verdict so as to include three propositions, while as to two of them there was no controversy. It is not perceived how the appellants were prejudiced by that, because, by the instructions given to the jury, they were confined to the disputed proposition and directed to answer yes or no to the questions according as they should find in regard to such dispute. Moreover, a verdict-in an equity case being merely advisory, if not proper in form, that does not constitute harmful error sufficient to affect the judgment.
Several exceptions are called to our attention to instructions given to the jury and to refusals to instruct. A complete answer to such exceptions is that errors of that kind in an equity case are not reversible.
Further complaint is made that the trial court gave no opportunity for a hearing on the part of the appellants after the verdict was received and before the findings of fact and conclusions of law and the direction for the entry of judgment were filed. No merit is perceived in such complaint. The uniform practice in equity cases, where all the questions of fact have been submitted for decision, is for the court to file the proper findings and conclusions of law without any further hearing. That is what the statutes seem to contemplate and such has always been the practice in this state; and it cannot be. varied by the practice of courts elsewhere,, if such practice exists. The subject is plainly regulated by *463statute. Sec. 2863, Stats. 1898, provides that upon a trial by the court its decision shall be given in writing and filed with the clerk, and judgment shall be entered accordingly; and sec. 2422a provides that whenever any matter is heard by the court or presiding judge, the decision thereof may be made out of term and may be by an order or judgment or direction that an order or judgment be entered; and upon filing such decision in writing or the order or judgment signed by such judge in the office of the clerk of the circuit court in the county where the action or proceeding is pending the same shall be entered by the clerk and judgment shall be entered accordingly. It will be seen that when a case has been submitted, which it is the duty of the trial judge to decide, nothing further need be done till the findings are placed on file in the office of the clerk of the circuit court, and when such findings are so filed, if they contain a proper direction for the entry of judgment, judgment is then to be entered without further proceedings.
The foregoing covers all that need be said on this appeal.
By the Ooiurt.— The judgment of the circuit court is affirmed.